     Case 3:18-cr-00345-D Document 75 Filed 09/09/20          Page 1 of 1 PageID 504


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


UNITED STATES OF AMERICA                      §
                                              §
v.                                            §          Case No. 3:18-CR-345-D
                                              §
ANDREW KASNETZ                                §

                       ORDER GRANTING MOTION TO WITHDRAW

        On September 9, 2020, the Court considered the Motion to Withdraw (the “Motion”).

The Motion is GRANTED in all respects. The Court finds that good cause exists for withdraw

of James S. Bell, PC, Connor Nash, and James S. Bell as counsel for ANDREW KASNETZ.

        IT IS THEREFORE ORDERED that James S. Bell, PC, James S. Bell, and Connor

Nash are withdrawn as counsel of record for ANDREW KASNETZ and are relieved of any

further responsibility associated with the representation of ANDREW KASNETZ.



        SO ORDERED.



              September 9, 2020
SIGNED on                                         .




              ______________________________________________________
                    HONORABLE DISTRICT JUDGE PRESIDING




ORDER GRANTING THE MOTION TO WITHDRAW
uN                                                                                Page 1 of 1
